Title: John Adams to Abigail Adams, 1 December 1796
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            New York Decr. 1 1796
          
          I Spent a pleasant Day before Yesterday with Mrs Smith and her Children at East Chester where they now live. At night the Col & his two Brothers came home from hunting Patridges and Quails an Amusement which had engaged them two Days. Halcyon Days are over, at that house but Horses are still very plenty. Yesterday I came to Town and have been happy with My son and Daughter here. The Baby is pretty and has the small Pox very lightly. Miss Carloline Nabbys Baby is as fat & rozy and hearty as a Country Girl can be. Charles has a great deal of Business, and looks and dresses respectably: keeps good Company and minds his office.
          Mr Jay and I met last Evening on our Anniversary 30 of Novr. and were very happy.
          I go on this afternoon for Philadelphia, tho threatened with a Snow Storm.
          
          I can tell you nothing about Elections, only that the Fed’s appear to be sanguine and the Antifeds too in reality or appearance. There is Some Anxiety lest Pinckney should be Smuggled in, unintentionally, to the first Place. I hope he will not come in to any. I wrote you from Stratford and shall write next from Philadelphia.
          We have had a cold uncomfortable Journey. Prices risen Since May both of Travelling and Subsistence, and Publicans less Attentive and obliging.
          The Federalists in Pensilvania prevailed in two of their Ticket the Antis in the rest. New York is Said to be unanimous.
          The French Minister is fulfilling your Sons Predictions with astonishing Exactness but it is Said he has disgusted and alienated Friends from France. How this will appear in Congress, Time will discover. I Shall be mistaken in my Guesses, if Americans in general are very Servile.
          I have as yet no Letter from you and am uninformed of the History of Agriculture. But I presume That Firewood and Stock have had the chief Attention Since I left you.
          Duty to My Mother, Love to Brothers & sisters & Couzens, Compliments to Neighbours &c
          
            J. A
          
          
            Brisler is well.
          
        